EXECUTION COPY



2,545,000 Shares


HARRIS & HARRIS GROUP, INC.


Common Stock


PLACEMENT AGENCY AGREEMENT


June 16, 2008



ThinkPanmure, LLC
600 Montgomery Street, 8th Floor
San Francisco, California 94111


Ladies and Gentlemen:


Harris & Harris Group, Inc., a New York corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell to certain
investors (each an “Investor” and, collectively, the “Investors”), up to
2,545,000 shares (the “Shares”) of the Company’s common stock, $0.01 par value
per share (the “Common Stock”). The Company desires to engage ThinkPanmure, LLC
as its exclusive placement agent (the “Placement Agent”) in connection with such
issuance and sale. The Shares are more fully described in the Registration
Statement (as hereinafter defined).

 
1.  Agreement to Act as Placement Agent; Delivery and Payment. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to the terms and conditions set forth in this Agreement:
 
(a)    The Company hereby engages the Placement Agent to act as its exclusive
placement agent in connection with the issuance and sale, by the Company, of
Shares to the Investors and the Placement Agent hereby agrees, as an agent of
the Company, to use its best efforts to solicit offers to purchase the Shares
from the Company upon the terms and conditions set forth in the Prospectus (as
defined below). The Company expressly acknowledges and agrees that this
Agreement shall not give rise to a commitment by the Placement Agent or any of
its affiliates to underwrite or purchase any of the Shares or otherwise provide
any financing, and the Placement Agent shall have no authority to bind (and
agrees not to purport to bind) the Company in respect of the sale of any Shares.
 
(b)    Concurrently with the execution and delivery of this Agreement, the
Company, the Placement Agent and JPMorgan Chase, as escrow agent (the “Escrow
Agent”), shall enter into an escrow agreement, dated as of the date hereof (the
“Escrow Agreement”), pursuant to which an escrow account will be established, at
the Company's expense, for the benefit of the Company and the Investors (the
“Escrow Account”). Prior to the Closing Date, (i) each Investor will deposit in
the Escrow Account an amount equal to $6.15 per Share multiplied by the number
of Shares to be purchased by such Investor (the “Purchase Amount”), and (ii) the
Escrow Agent will notify the Company and the Placement Agent in writing of the
amount of funds deposited in the Escrow Account. 
 
(c)    Upon the occurrence of the Closing (as hereinafter defined), the Company
shall cause to be paid to the Placement Agent, by wire transfer of immediately
available funds payable to the order of the Placement Agent from the Escrow
Account, to an account designated by the Placement Agent, an aggregate of six
percent (6.0%) of the gross proceeds received by the Company from its sale of
the Shares at such Closing to all Investors (the “Agency Fee”).
 



--------------------------------------------------------------------------------




 
(d)    Payment of the purchase price for, and delivery of, the Shares shall be
made at a closing (the “Closing”) at the offices of Skadden, Arps, Slate,
Meagher & Flom LLP, counsel for the Company, located at Four Times Square, New
York, New York at 10:00 a.m., local time, on June 20, 2008 or at such other time
and date as the Investor and the Company determine pursuant to Rule 15c6-1(a)
under the Exchange Act (such date of payment and delivery being herein referred
to as the “Closing Date”), and upon satisfaction of the conditions set forth in
this Agreement and the Subscription Agreements (as defined below), the Company
shall deliver the Shares, which shall be registered in the name or names and
shall be in such denominations as the Placement Agent may request at least one
business day before the Closing Date, to the Investors, which delivery, with
respect to the Shares, may be made through the facilities of the Depository
Trust Company's DWAC system, and the Escrow Agent will disburse the aggregate
funds in the Escrow Account to the Company reduced by an amount equal to the sum
of the aggregate Agency Fee payable to the Placement Agent and the Placement
Agent’s bona fide written estimate of the amount, if any, of expenses for which
the Placement Agent is entitled to reimbursement pursuant hereto, with such
amounts being delivered to the Placement Agent, by wire in federal (same day)
funds, as provided in the Escrow Agreement. All such actions taken at the
Closing shall be deemed to have occurred simultaneously. Each of the Company and
the Placement Agent hereby agree to deliver to the Escrow Agent a Closing Notice
in the form attached as Exhibit C to the Escrow Agreement at least one day prior
to the Closing Date.  At least one day prior to the Closing Date, the Placement
Agent shall submit to the Company its bona fide written estimate of the amount,
if any, of expenses for which such Placement Agent is entitled to reimbursement
pursuant hereto.
 
(e)    The sale of the Shares shall be made pursuant to subscription agreements
in the form included as Exhibit A hereto (the “Subscription Agreements”). The
Company shall have the sole right to accept offers to purchase the Shares and
may reject any such offer in whole or in part, and, except as set forth in
Section 4 hereof, in no event shall fees be payable on any proposed purchase
which is rejected for any reason or which otherwise does not close for any
reason.
 
(f)    Prior to the earlier of (i) the date on which this Agreement is
terminated and (ii) the Closing Date, the Company shall not, without the prior
written consent of the Placement Agent, solicit or accept offers to purchase
Shares of the Company (other than pursuant to the exercise of options or
warrants to purchase shares of Common Stock that are outstanding at the date
hereof) otherwise than through the Placement Agent in accordance herewith.
 
2.  Representations and Warranties of the Company. The Company represents and
warrants to the Placement Agent as of the date hereof, and as of the Closing
Date, as follows:


(a)    Registration Statement. The Company meets the requirements for the use of
Form N-2 under the Securities Act of 1933 (the "Securities Act"), and a
registration statement (Registration No. 333-138996) on Form N-2 relating to the
Shares being offered by the Company, and such amendments thereof as may have
been required to the date of this Agreement, have been prepared by the Company
in accordance with the provisions of the Securities Act and the rules and
regulations (collectively referred to as the "Rules and Regulations") of the
Securities and Exchange Commission (the "Commission") thereunder, and such
registration statement has been filed with and has been declared effective by
the Commission. A final prospectus supplement containing information permitted
to be omitted at the time of effectiveness by Rule 430C of the Rules and
Regulations will be filed promptly by the Company with the Commission in
accordance with Rule 497 of the Rules and Regulations.


(i)  The term "Registration Statement" as used in this Agreement means the
registration statement, as amended at the time it became effective, including
all documents filed as a part thereof, and including any information contained
in a prospectus subsequently filed with the Commission pursuant to Rule 497
under the Securities Act and deemed to be a part of the registration statement
at the time of effectiveness pursuant to Rule 430C under the Securities Act, and
as supplemented or amended, prior to the execution of this Agreement, including
all financial schedules and exhibits thereto. If the Company has filed one or
more abbreviated registration statements to register additional shares of Common
Stock pursuant to Rule 462(b) under the Rules and Regulations (each a “Rule
462(b) Registration Statement”), then any reference herein to the term
“Registration Statement” shall also be deemed to include any such Rule 462(b)
Registration Statement.


-2-

--------------------------------------------------------------------------------






(ii) The term "Base Prospectus" as used in this Agreement means the base
prospectus, dated as of May 29, 2008, included in the Registration Statement at
the time it was declared effective by the Commission. The term "Preliminary
Prospectus" as used in this Agreement means any preliminary prospectus
supplement specifically relating to the Shares in the form that is first filed
with the Commission pursuant to Rule 497 under the Securities Act. The term
"Prospectus Supplement" as used in this Agreement means the final prospectus
supplement specifically relating to the Shares in the form that is first filed
with the Commission pursuant to Rule 497 under the Securities Act after the date
and time this Agreement is executed and delivered by the parties hereto. The
term “Prospectus” as used in this Agreement means the Base Prospectus together
with the Prospectus Supplement.
 
(iii)  The term "Time of Sale" as used in this Agreement means the time of
execution of this Agreement.


(iv)  The term "Pricing Information" as used in this Agreement, means the
information included on Schedule I hereto (which information the Placement Agent
has informed the Company is being conveyed orally by the Placement Agent to
prospective purchasers at or prior to confirming sales of the shares in the
offering).


(v) The term “Disclosure Package” as used in this Agreement, means the
Preliminary Prospectus and the Pricing Information, all considered together.


(b)    Registration Statement; Disclosure Package and Prospectus. No order
preventing or suspending the use of the Base Prospectus has been issued by the
Commission, and no stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto has been issued, and no
proceedings for that purpose have been instituted or, to the Company's
knowledge, are threatened by the Commission. The Registration Statement complied
when it became effective, in all material respects, with the requirements of
Form N-2 under the Securities Act. The conditions to the use of Form N-2 in
connection with the offering and sale of the Shares as contemplated hereby have
been satisfied. The Registration Statement did not, as of the Time of Sale,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; the Disclosure Package, as of the Time of Sale, did not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and the Prospectus, as of the date that it
is filed with the Commission and as of the Closing Date, will not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, in each case, that the Company
makes no representations or warranty with respect to any Placement Agent
Information (as defined in Section 7).
 
(c)    Organization. The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of New
York, with the corporate power and authority necessary to own, lease and operate
its properties and to conduct its business as described in the Registration
Statement, the Disclosure Package and the Prospectus.


-3-

--------------------------------------------------------------------------------






(d)  Capitalization. The authorized capital stock of the Company consists of (i)
45,000,000 shares of Common Stock and (ii) 2,000,000 shares of preferred stock,
par value $0.10 per share (the "Preferred Stock"). As of the date hereof,
23,314,573 shares of Common Stock are issued and outstanding and no shares of
Preferred Stock are issued and outstanding.


(e)  The Shares. The Shares have been duly and validly authorized by the Company
and, when issued, delivered and paid for in accordance with the terms of this
Agreement and the Subscription Agreements, will have been duly and validly
issued and will be fully paid and nonassessable.


(f)  Description of Capital Stock. The terms of the capital stock of the
Company, including the Shares, conforms in all material respects to the
description thereof contained in the Registration Statement, the Disclosure
Package and the Prospectus.


(g)  Authorization and Execution. This Agreement and each Subscription Agreement
has been duly authorized, executed and delivered by the Company.


(h)  Subsidiaries. None of the Company’s subsidiaries are significant
subsidiaries (as such term is defined in Rule 1-02(w) of Regulation S-X
promulgated by the Commission). The Company owns all of the issued and
outstanding capital stock of each of the subsidiaries listed on Schedule II
attached hereto (collectively, the “Subsidiaries”). Each of the Subsidiaries has
been duly organized and is validly existing and in good standing under the laws
of its jurisdiction of organization; each of the Subsidiaries has the power and
authority to own, lease and operate its properties and conduct its business as
described in the Disclosure Package and the Prospectus. All of the outstanding
shares of capital stock of each of the Subsidiaries held directly or indirectly
by the Company have been duly authorized and validly issued, are fully paid and
non-assessable, have been issued in compliance with all applicable securities
laws, were not issued in violation of any preemptive right, resale right, right
of first refusal or similar right to subscribe for or purchase securities of the
Subsidiaries and are owned by the Company or another Subsidiary subject to no
security interest, other encumbrance or adverse claims.
 
(i)  No Violation or Default. The Company is not in breach or violation of or in
default under (i) the provisions of its charter or by-laws, (ii) any material
agreement filed as an exhibit to the Registration Statement, or (iii) any
federal or state statute or law, any rule or regulation issued pursuant to any
federal or state statute or law, or any order issued pursuant to any federal or
state statute or law by any court or governmental agency or body having
jurisdiction over the Company, except, with respect to clauses (ii) and (iii)
above, as described in the Disclosure Package and the Prospectus or, to the
extent any such contravention would not, individually or in the aggregate, have
a material adverse effect on the business, properties, prospects, financial
condition or results of operations of the Company (a "Material Adverse Effect").


(j)  No Conflicts. The execution, delivery and performance by the Company of
this Agreement, each Subscription Agreement and the Escrow Agreement, including
the issuance and sale by the Company of the Shares, will not conflict with or
result in a breach or violation of, or constitute a default under (i) the
provisions of its charter or by-laws, (ii) any material agreement filed as an
exhibit to the Registration Statement, or (iii) any federal or state statute or
law, any rule or regulation issued pursuant to any federal or state statute or
law, or any order issued pursuant to any federal or state statute or law by any
court or governmental agency or body having jurisdiction over the Company,
except, with respect to clauses (ii) and (iii) above, as described in the
Disclosure Package and the Prospectus or, to the extent any such contravention
would not, individually or in the aggregate, have a Material Adverse Effect.  


-4-

--------------------------------------------------------------------------------




 
(k)  No Consents Required. No filing with, or authorization, approval, consent
or order of, any court or governmental agency or body is required for the
issuance and sale of the Shares, except as referred to in this Agreement, the
Registration Statement, the Disclosure Package or the Prospectus and (i) such as
have been already obtained or as may be required under the Securities Act, the
Investment Company Act of 1940, as amended (the "Investment Company Act") or the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), (ii) such as
may be required under the rules and regulations of the Financial Industry
Regulatory Authority (“FINRA”), or (iii) such as may be required under the "blue
sky" laws of any jurisdiction in connection with the purchase and distribution
of the Shares in the manner contemplated in this Agreement, the Registration
Statement, the Disclosure Package and the Prospectus.


(l)  Disclosure. The statements set forth in the Prospectus under the captions
"Taxation" and "Certain Governmental Regulations," insofar as they purport to
describe the provisions of the laws referred to therein, are accurate and
complete in all material respects.


(m)  Absence of Material Changes. Subsequent to the respective dates as of which
information is given in the Disclosure Package and the Prospectus, and other
than as contemplated therein, there has not been (i) any material adverse change
in the business, properties, prospects, financial condition or results of
operations of the Company, (ii) any transaction which is material to the
Company, (iii) any material change in the capital stock, or any material change
in the outstanding indebtedness, of the Company, or (v) any dividend or
distribution declared, paid or made on the capital stock of the Company.


(n)  Legal Proceedings. Except as described in the Disclosure Package and the
Prospectus, there are no legal proceedings pending or, to the Company's
knowledge, threatened to which the Company or any of its properties is or would
be subject at law or in equity, before or by any federal or state court or
governmental agency or body, except any such legal proceedings, which if
resolved adversely to the Company, would not result in a judgment, decree or
order having, individually or in the aggregate, a Material Adverse Effect. 
 
(o)  Good Title to Property. The Company has good and valid title to all
property (whether real or personal) described in the Disclosure Package, the
Prospectus Supplement and, except to the extent modified by the Prospectus
Supplement, the Base Prospectus as being owned by it, except such property as
shall have been disposed of in the ordinary course after the date thereof, in
each case free and clear of all liens, claims, security interests, other
encumbrances or defects except such as are described in the Disclosure Package
and the Prospectus and those that would not, individually or in the aggregate
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company. All
of the property described in the Disclosure Package, the Prospectus Supplement
and, except to the extent modified by the Prospectus Supplement, the Base
Prospectus as being held under lease by the Company, except such property as
shall have been disposed of in the ordinary course after the date thereof, is
held thereby under valid, subsisting and enforceable leases (except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles), without any liens, restrictions,
encumbrances or claims, except those that, individually or in the aggregate, are
not material or do not materially interfere with the use made and proposed to be
made of such property by the Company.




-5-

--------------------------------------------------------------------------------




(p)  Intellectual Property Rights. Except as set forth on Schedule 2(p) attached
hereto, the Company does not own any patent applications, patents, trademarks
(both registered and unregistered), tradenames, copyrights, trade secrets or
other proprietary information which are necessary for the conduct of its
business, except where the failure to own such rights would not, individually or
in the aggregate, result in a Material Adverse Effect.


(q)  Financial Statements. The consolidated financial statements of the Company,
together with the related schedules and notes thereto, set forth or incorporated
by reference in the Registration Statement, the Disclosure Package and the
Prospectus present fairly in all material respects the consolidated financial
condition of the Company as of the dates indicated and the consolidated results
of operations, cash flows and changes in net assets of the Company for the
periods specified and have been prepared in conformity with United States
generally accepted accounting principles, consistently applied throughout the
periods involved.


(r)  Independent Accountants. To the Company’s knowledge, PricewaterhouseCoopers
LLP, who have certified the consolidated financial statements of the Company, is
(i) an independent public accounting firm within the meaning of the Securities
Act and the Rules and Regulations, (ii) a registered public accounting firm (as
defined in Section 2(a)(12) of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”)), and (iii) not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act as such requirements apply to their
relationship with the Company.
 
(s)  Taxes. The Company has timely filed all material federal and state income
and franchise tax returns (or timely filed applicable extensions therefore) that
have been required to be filed and is not in default in the payment of any taxes
which were payable pursuant to said returns or any assessments with respect
thereto, except to the extent that the failure to timely file or pay would not,
individually or in the aggregate, have a Material Adverse Effect.


(t)  Nasdaq; Exchange Act Registration. The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act and is accepted for quotation on
the Nasdaq Global Market, and the Company has taken no action designed to
terminate the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Nasdaq Global Market, nor, except as
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus, has the Company received any notification that the Commission or
FINRA is contemplating terminating such registration or listing. Except as
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus, the Company has complied in all material respects with the
applicable requirements of the Nasdaq Global Market for maintenance of inclusion
of the Common Stock thereon.


(u)  Accounting Controls. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management's general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. 
 
(v)  Disclosure Controls. The Company has established, maintains and evaluates
"disclosure controls and procedures" (as such term is defined in Rule 13a-15e
and 15d-15e under the Exchange Act), which (i) are designed to ensure that
material information required to be disclosed by the Company in the reports that
it files under the Exchange Act is made known to the Company's principal
executive officer and its principal financial officer, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared, and such disclosure controls and procedures are effective to perform
the functions for which they were established; the Company's auditors and the
Audit Committee of the Board of Directors of the Company have been advised of:
(i) any significant deficiencies and material weaknesses in the design or
operation of internal control over financial reporting (as such term is defined
in Rule 13a-15f and 15d-15f under the Exchange Act) which could adversely affect
the Company's ability to record, process, summarize, and report financial data;
and (ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company's internal control over financial
reporting; any material weaknesses in internal control over financial reporting
have been identified for the Company's auditors; and since the date of the most
recent evaluation of such internal control over financial reporting, there have
been no changes in internal control over financial reporting or in other factors
that could significantly affect internal control over financial reporting,
including any corrective actions with regard to significant deficiencies and
material weaknesses.
 


-6-

--------------------------------------------------------------------------------




(w)  Sarbanes-Oxley Act. The Company, and to its knowledge, all of the Company's
directors or officers, in their capacities as such, is in compliance in all
material respects with all applicable provisions of the Sarbanes-Oxley Act.
 
(x)  Investment Company Act; Compliance. The Company has elected to be regulated
as a "business development company" under the Investment Company Act and has not
withdrawn such election, and the Commission has not ordered that such election
be withdrawn nor to the Company's knowledge have proceedings to effectuate such
withdrawal been initiated or threatened by the Commission. Except as set forth
in the Registration Statement, the Disclosure Package and the Prospectus, the
Company’s current business operations and investments and contemplated business
operations and investments are in compliance in all material respects with the
provisions of the Investment Company Act and the rules and regulations of the
Commission thereunder (as set forth in the Code of Federal Regulations (“CFR”))
applicable to business development companies and, after giving effect to the
issuance and sale of the Shares, will be in compliance in all material respects
with such provisions and rules and regulations (as set forth in the CFR). The
provisions of the corporate charter and bylaws of the Company and the investment
policies described in the Registration Statement, the Disclosure Package and the
Prospectus are not inconsistent with the requirements of the Investment Company
Act and the rules and regulations of the Commission thereunder (as set forth in
the CFR) applicable to a business development company.


(y)  Insurance. The Company maintains insurance in such amounts and covering
such risks as it reasonably considers to be adequate for the conduct of its
business and the value of its properties and as is customary for companies
engaged in similar businesses in similar industries. All such insurance is fully
in force on the date hereof and will be fully in force as of the Closing Date.
The Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.


(z)  Brokers Fees. The Company is not a party to any contract, agreement or
understanding with any person (other than this Agreement) that would give rise
to a valid claim against the Company or the Placement Agent for a brokerage
commission, finder’s fee or other like payment in connection with the offering
and sale of the Shares.
 
(aa)  No Stabilization. Neither the Company, nor, to the Company's knowledge,
any of its officers, directors, affiliates or controlling persons, has taken or
will take, directly or indirectly, any action designed or intended to stabilize
or manipulate the price of any security of the Company to facilitate the sale or
resale of the Shares.


-7-

--------------------------------------------------------------------------------






(bb)  FINRA Affiliations. To the Company’s knowledge, there are no affiliations
or associations between (i) any member of FINRA and (ii) the Company or any of
the Company’s officers, directors or 5% or greater securityholders, except as
set forth in the Registration Statement, the Disclosure Package and the
Prospectus.


(cc)  No Labor Disputes. The Company is not involved in any labor dispute nor,
to the knowledge of the Company, is any such dispute threatened, which dispute
would have a Material Adverse Effect.


(dd)  ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) maintained by the
Company or for which the Company would reasonably be expected to have any
liability; the Company has not incurred and does not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any “pension plan” or (ii) Sections 412 or 4971 of the Internal Revenue Code of
1986, as amended, including the regulations and published interpretations
thereunder (the “Code”); and each “pension plan” maintained by the Company that
is intended to be qualified under Section 401(a) of the Code has received a
determination letter from the Internal Revenue Service to the effect that it is
so qualified and nothing has occurred, whether by action or by failure to act,
which would reasonably be expected to cause the loss of such qualification.


(ee)  Statistical or Market-Related Data. Any statistical, industry-related and
market-related data included in the Registration Statement, the Disclosure
Package and the Prospectus, are based on or derived from sources that the
Company reasonably and in good faith believes to be reliable and accurate, and
such data agree with the sources from which they are derived. 


3.  Covenants. The Company covenants and agrees with the Placement Agent as
follows:


(a)  Prospectus Supplement. The Company shall file the Prospectus Supplement
with the Commission within the time periods specified by Rule 497 and Rule 430C
under the Securities Act. 


(b)  Notice to Placement Agent. During any period when a prospectus relating to
the Shares is required to be delivered under the Securities Act in connection
with the offering contemplated by this Agreement (the “Prospectus Delivery
Period”), the Company will notify the Placement Agent promptly, and will, if
requested, confirm such notification in writing: (i) of the receipt of any
comments of, or requests for additional or supplemental information from, the
Commission; (ii) of the time and date of any filing of any post-effective
amendment to the Registration Statement or any amendment or supplement to any
Preliminary Prospectus or the Prospectus, (iii) the time and date when any
post-effective amendment to the Registration Statement becomes effective;
(iv) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, or any post-effective amendment
thereto or any order preventing or suspending the use of any Preliminary
Prospectus or the Prospectus, or the initiation of any proceedings for that
purpose or the threat thereof; and (v) of receipt by the Company of any
notification with respect to any suspension of the approval of the Shares from
any securities exchange upon which they are listed for trading or included or
designated for quotation, or the initiation or threatening of any proceeding for
such purpose. The Company will use its reasonable best efforts to prevent the
issuance or invocation of any such stop order or suspension by the Commission
and, if any such stop order or suspension is so issued or invoked, to obtain as
soon as possible the withdrawal or removal thereof.


-8-

--------------------------------------------------------------------------------






(c)  Filing of Amendments or Supplements. If, during the Prospectus Delivery
Period, any event shall occur or condition exist as a result of which, in the
judgment of the Company or in the reasonable opinion of the Placement Agent, it
becomes necessary to amend or supplement the Prospectus in order to make the
statements therein, in the light of the circumstances when the Prospectus is
delivered to an Investor, not misleading, or if it is necessary to amend or
supplement the Prospectus to comply with applicable law, forthwith to prepare,
file with the Commission and furnish, at its own expense, to the Placement
Agent, either amendments or supplements to the Prospectus so that the statements
in the Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Prospectus is delivered to an Investor, be misleading or
so that the Prospectus, as amended or supplemented, will comply with law.


(d)  Delivery of Copies. The Company will deliver promptly to the Placement
Agent and its counsel such number of the following documents as the Placement
Agent shall reasonably request: (i) conformed copies of the Registration
Statement as originally filed with the Commission and each amendment thereto (in
each case excluding exhibits), (ii) copies of each Preliminary Prospectus, if
any; (iii) during the Prospectus Delivery Period, copies of the Prospectus (or
any amendments or supplements thereto); and (iv) all correspondence to and from,
and all documents issued to and by, the Commission in connection with the
registration of the Shares under the Securities Act.


(e)  Blue Sky Laws. The Company will promptly take or cause to be taken, from
time to time, such actions as the Placement Agent may reasonably request to
qualify the Shares for offering and sale under the state securities, or blue
sky, laws of such states as the Placement Agent may reasonably request and to
maintain such qualifications in effect so long as the Placement Agent may
reasonably request for the distribution of the Shares, provided, that in no
event shall the Company be obligated to qualify as a foreign corporation in any
jurisdiction in which it is not so qualified or to file a general consent to
service of process in any jurisdiction or subject itself to taxation as doing
business in any jurisdiction. The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any
exemption relating to) the Shares for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.


(f)  Use of Proceeds. The Company will apply the net proceeds from the sale of
the Shares in the manner set forth in the Prospectus under the heading “Use of
Proceeds”. 
 
(g)  Lock-Up Period. Beginning on the date hereof and continuing for a period of
90 days after the date of the Prospectus (the “Lock-Up Period”), the Company
will not (1) offer to sell, hypothecate, pledge, announce the intention to sell,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise transfer or dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act, with respect to,
any shares of Common Stock, any securities convertible into or exercisable or
exchangeable for Common Stock; (2) file or cause to become effective a
registration statement under the Securities Act relating to the offer and sale
of any shares of Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock except for a registration statement on Form S-8
relating to employee benefit plans or (3) enter into any swap or other agreement
that transfers, in whole or in part, any of the economic consequences of
ownership of the Common Stock, whether any such transaction described in clause
(1), (2) or (3) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, without the prior written consent of the
Placement Agent (which consent may be withheld in its sole discretion), other
than: (i) the Shares to be sold hereunder, (ii) the issuance of employee stock
options or restricted stock awards pursuant to equity incentive plans described
in the Registration Statement (excluding the exhibits thereto), the Disclosure
Package and the Prospectus, (iii) issuances of Common Stock upon the exercise of
options or warrants (either upon current terms thereof or upon subsequently
amended terms but excluding a general repricing) disclosed as outstanding in the
Registration Statement (excluding the exhibits thereto), the Disclosure Package
and the Prospectus or upon the conversion or exchange of convertible or
exchangeable securities outstanding as of the date of this Agreement; (iv) the
issuance by the Company of any shares of Common Stock as consideration for
mergers, acquisitions, other business combinations, or strategic alliances,
occurring after the date of this Agreement; provided that each recipient of
shares pursuant to this clause (iv) agrees that all such shares remain subject
to restrictions substantially similar to those contained in this Section 3(g);
or (v) the purchase or sale of the Company’s securities pursuant to a plan,
contract or instruction that satisfies all of the requirements of Rule
10b5-1(c)(1)(i)(B) that was in effect prior to the date hereof. Notwithstanding
the foregoing, the Company shall be permitted to establish a 10b5-1 trading plan
that complies with Rule 10b5-1 under the Exchange Act, or to amend an existing
10b5-1 trading plan in accordance with Rule 10b5-1 under the Exchange Act,
provided, in each case, that no sales or other dispositions of shares of the
Common Stock under such 10b5-1 trading plans that were not in effect prior to
the date hereof by any person that has signed or is otherwise bound by a Lock-Up
Agreement (as defined below) will be permitted during the Lock-Up Period, as the
same may be extended hereby. For the purpose of allowing the Placement Agent to
comply with FINRA Rule 2711(f)(4), if (1) during the last 17 days of the Lock-Up
Period, the Company releases earnings results or publicly announces other
material news or a material event relating to the Company occurs or (2) prior to
the expiration of the Lock-Up Period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
Lock-Up Period, then in each case the Lock-Up Period will be extended until the
expiration of the 18-day period beginning on the date of release of the earnings
results or the public announcement regarding the material news or the occurrence
of the material event, as applicable, unless the Placement Agent waives, in
writing, such extension. Without the prior written consent of the Placement
Agent, the Company agrees not to accelerate the vesting of any option or warrant
or the lapse of any repurchase right prior to the expiration of the Lock-Up
Period. 
 


-9-

--------------------------------------------------------------------------------




(h)  Lock-Up Agreements. The Company will cause each of its executive officers
and directors whose names are set forth on Exhibit C hereto to furnish to the
Placement Agent, on the date hereof, a letter, substantially in the form of
Exhibit B hereto (the “Lock-Up Agreement”).


(i)  Public Communications. Prior to the earlier of the termination of this
Agreement or the Closing Date, the Company will not issue any press release or
other communication directly or indirectly or hold any press conference with
respect to the business, properties, financial condition, results of operations
or prospects of the Company, or the offering of the Shares, without the prior
consent of the Placement Agent, unless in the reasonable judgment of the Company
and its counsel, and after notification to the Placement Agent, such press
release or communication is required by law or by Nasdaq rules, in which case
the Company shall use its reasonable best efforts to allow the Placement Agent
reasonable time to comment on such release or other communication in advance of
such issuance.


(j)  Stabilization. The Company will not take, directly or indirectly, any
action designed, or that might reasonably be expected to cause or result in, or
that will constitute, stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of any of the Shares.




-10-

--------------------------------------------------------------------------------




(k)  Listing. The Company shall use its commercially reasonable efforts to cause
the Shares to be listed for quotation on the Nasdaq Global Market at the Closing
Date and to maintain a listing on a national securities exchange after the
Closing Date.


(l)  Broker’s Fee. The Company will not incur any liability for any finder’s or
broker’s fee or agent’s commission in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby,
except as set forth in this Agreement.


(m)    Abbreviated Registration Statements. If the Company elects to rely upon
Rule 462(b) under the Securities Act, the Company shall file one or more
registration statements under Rule 462(b) with the Commission in compliance with
Rule 462(b), and the Company shall at the time of filing either pay to the
Commission the filing fee for such Rule 462(b) registration statements or give
irrevocable instructions for the payment of such fee pursuant to the Rules and
Regulations.


4.  Costs and Expenses. The Company will pay or reimburse if paid by the
Placement Agent all reasonable costs and expenses incident to the performance of
the obligations of the Company under this Agreement and in connection with the
transactions contemplated hereby, including but not limited to costs and
expenses of or relating to (i) the preparation, printing and filing of the
Registration Statement, each Preliminary Prospectus and the Prospectus, and any
amendment or supplement to any of the foregoing and the printing and furnishing
of copies of each thereof to the Placement Agent and dealers (including costs of
mailing and shipment), (ii) the registration, issue, sale and delivery of the
Shares including any stock or transfer taxes and stamp or similar duties payable
upon the sale, issuance or delivery of the Shares and the printing, delivery,
and shipping of the certificates representing the Shares, (iii) the registration
or qualification of the Shares for offer and sale under the securities or Blue
Sky laws of such jurisdictions designated pursuant to Section 3(e), (including
the reasonable legal fees and filing fees, and other disbursements of counsel to
the Placement Agent in connection therewith), and, if reasonably requested by
the Placement Agent, the preparation and printing and furnishing of copies of
any blue sky surveys to the Placement Agent and to dealers, (iv) the fees and
expenses of any transfer agent or registrar for the Shares, (v) any filings
required to be made by the Placement Agent or the Company with FINRA, and the
reasonable fees, disbursements and other charges of counsel for the Placement
Agent in connection therewith (including all COBRADesk fees), (vi) fees,
disbursements and other charges of counsel to the Company (except as otherwise
set forth below), (vii) listing fees, if any, for the listing or quotation of
the Shares on the Nasdaq Global Market, (viii) fees and disbursements of the
Company’s auditor incurred in delivering the letter(s) described in Section 5(i)
of this Agreement, (ix) fees of the Escrow Agent, (x) the reasonable
out-of-pocket expenses of the Placement Agent (including the reasonable fees,
disbursements and other charges of one counsel to the Placement Agent (in
addition to (iii) and (v) above) in connection with the performance of services
hereunder, and (xi) the costs and expenses of the Company in connection with the
marketing of the offering and the sale of the Shares to prospective investors
including, but not limited to, those related to any presentations or meetings
undertaken in connection therewith including, without limitation, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged with the written consent of the Company in
connection with the road show presentations, travel, lodging and other expenses
incurred by the officers of the Company and any such consultants, and the cost
of any aircraft or other transportation chartered in connection with the road
show. Notwithstanding the foregoing, in no event shall the Company be obligated
to reimburse the Placement Agent pursuant to this Section 4 in an amount in
excess of $75,000 in the aggregate (less the reasonable and documented fees,
disbursements and other charges of counsel to the Company incurred in connection
with such counsel's representation with respect to the matter described under
the caption “Risk Factors—We may have a contingent liability arising out of a
possible violation of Section 5 of the Securities Act of 1933 in connection with
the distribution of a management presentation to prospective purchasers of our
common stock” in the Preliminary Prospectus and the Prospectus) without the
Company’s prior written consent.


-11-

--------------------------------------------------------------------------------






5.  Conditions of Placement Agent’s Obligations. The obligations of the
Placement Agent hereunder are subject to the following conditions:


(a)  Filings with the Commission. The Preliminary Prospectus (if any) and the
Prospectus required to be filed under the Securities Act or the Rules and
Regulations shall have been filed with the Commission pursuant to Rule 497 and
Rule 430C in the manner and within the time period so required.


(b)  No Stop Orders. Prior to the Closing: (i) no stop order suspending the
effectiveness of the Registration Statement or any part thereof, preventing or
suspending the use of the Base Prospectus, any Preliminary Prospectus or the
Prospectus or any part thereof shall have been issued under the Securities Act
and no proceedings for that purpose shall have been initiated or threatened by
the Commission, (ii) no order suspending the qualification or registration of
the Shares under the securities or blue sky laws of any jurisdiction shall be in
effect and (iii) all requests for additional information on the part of the
Commission (to be included in the Registration Statement, the Disclosure Package
or the Prospectus) shall have been complied with to the reasonable satisfaction
of the Placement Agent.


(c)    Action Preventing Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Shares; and no injunction, restraining order or order of
any other nature by any federal or state court of competent jurisdiction shall
have been issued as of the Closing Date which would prevent the issuance or sale
of the Shares.


(d)  Objection of Placement Agent. No Prospectus or amendment or supplement to
the Registration Statement shall have been filed to which the Placement Agent
shall have objected in writing, which objection shall not be unreasonable. The
Placement Agent shall not have in good faith advised the Company on or prior to
the Closing Date that the Registration Statement or any amendments thereof or
supplements thereto contains an untrue statement of fact which, in its opinion,
is material, or omits to state a fact which, in its opinion, is material and is
required to be stated therein or necessary to make the statements therein not
misleading, or that the Disclosure Package or the Prospectus or any amendment
thereof or supplement thereto contains an untrue statement of fact which, in its
opinion, is material, or omits to state a fact which, in its opinion, is
material and is required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.


(e)  No Material Adverse Change. Prior to the Closing, there shall not have
occurred any change, or any development involving a prospective change, in the
business, properties, financial condition, results of operations or prospects of
the Company, taken as a whole, from that set forth in the Disclosure Package and
the Prospectus that, in the Placement Agent’s judgment, is material and adverse
and that makes it, in the Placement Agent’s judgment, impracticable to market
the Shares on the terms and in the manner contemplated in the Disclosure Package
and the Prospectus.


(f)  Representations and Warranties. Each of the representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) when made and on and as of the Closing Date, as if made
on such date (except that those representations and warranties that address
matters only as of a particular date shall remain true and correct in all
material respects (except for those representations and warranties which are
qualified by materiality, in which case such representations and warranties
shall be true and correct in all respects) as of such date), and all covenants
and agreements herein contained to be performed on the part of the Company and
all conditions herein contained to be fulfilled or complied with by the Company
at or prior to the Closing Date shall have been duly performed, fulfilled or
complied with in all material respects.


-12-

--------------------------------------------------------------------------------






(g)  Opinion of Counsel to the Company. The Placement Agent shall have received
from Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Company, such
counsel’s written opinion, addressed to the Placement Agent and dated the
Closing Date, to the effect set forth in Exhibit D hereto. Such counsel shall
also have furnished to the Placement Agent a letter, addressed to the Placement
Agent and dated the Closing Date, to the effect set forth in Exhibit E hereto.


(h)  Opinion of Counsel to the Placement Agent. The Placement Agent shall have
received from Goodwin Procter LLP, counsel to the Placement Agent, such opinion
or opinions (including negative assurance), dated the Closing Date and addressed
to the Placement Agent, covering such matters as are customarily covered in
transactions of this type.


(i)  Accountant’s Comfort Letter and Bring-Down Letter. The Company shall have
requested and caused PricewaterhouseCoopers LLP to have furnished to the
Placement Agent, at the Time of Sale and at the Closing Date, letters, dated
respectively as of the Time of Sale and as of the Closing Date, in form and
substance satisfactory to the Placement Agent and PricewaterhouseCoopers LLP,
confirming that it is an independent registered public accounting firm within
the meaning of the Securities Act and the Investment Company Act and the Rules
and Regulations thereunder and the Public Company Accounting Oversight Board
(“PCAOB”) and stating in effect that:


(i) In their opinion, the consolidated financial statements of the Company and
its Subsidiaries audited by them and included in the Registration Statement
comply as to form in all material respects with the applicable accounting
requirements of the Securities Act and the related Rules and Regulations adopted
by the Commission.
 
(ii) On the basis of procedures (but not an audit in accordance with the
standards of the PCAOB) consisting of:
 
a. Reading the minutes of meetings of the board of directors of the Company and
committees of such board of directors for the year ended December 31, 2007 and
through a specified date, as set forth in the minute books through a specified
date not more than (i) five business days (with respect to the letter to be
delivered at the Time of Sale) and (ii) two business days (with respect to the
letter to be delivered at the Closing Date) prior to the date of delivery of
such letter;
 
b. Performing the procedures specified by the PCAOB for a review of interim
financial information as described in SAS 100, Interim Financial Information, on
the unaudited consolidated interim statements of assets and liabilities,
including the unaudited consolidated schedule of investments, as of March 31,
2008 and unaudited consolidated statements of operations, of cash flows and
unaudited financial highlights for the three month periods ended March 31, 2008
and 2007, and of changes in net assets for the three months ended March 31, 2008
included in the Registration Statement; and
 
c. Making inquiries of certain officials of the Company who have responsibility
for financial and accounting matters regarding the specific items for which
representations are requested below, nothing has come to their attention as a
result of the foregoing procedures that caused them to believe that:
 
 


-13-

--------------------------------------------------------------------------------




 
i. the unaudited consolidated financial statements referred to in subclause (b)
above do not comply as to form in all material respects with the applicable
accounting requirements of the Securities Act and the related Rules and
Regulations adopted by the Commission;
 
ii. Any material modifications should be made to the unaudited consolidated
financial statements included in the Registration Statement for them to be in
conformity with generally accepted accounting principles;
 
iii. At the date of the latest available interim financial data and at a
specified date not more than (i) five business days (with respect to the letter
to be delivered at the Time of Sale) and (ii) two business days (with respect to
the letter to be delivered at the Closing Date) prior to the date of the
delivery of such letter, there was any change in the capital stock, increase in
long term debt, or decrease in consolidated net assets of the Company as
compared with amounts shown in the March 31, 2008 unaudited statements of assets
and liabilities included in the Registration Statement, except in all instances
for changes, increases or decreases which the Registration Statement discloses
have occurred or may occur.
 
(iii) The letter shall also state that they have:

 
a. Read certain items identified in the Registration Statement under the
captions “Selected Condensed Consolidated Financial Data”, “Selected Quarterly
Data (Unaudited)” , “Management’s Discussion and Analysis of Financial Condition
and Results of Operations”, “Risk Factors”, “Price Range of Common Stock”,
“Business”, “General Description of Portfolio Companies”, “Investment Policies”,
“Management of the Company” and “Recent Developments” which are expressed in
dollars (or percentages derived from such dollar amounts) and have been obtained
from accounting records which are subject to control over financial reporting or
which have been derived directly from such accounting records by analysis or
computation, and is in agreement with such records or computations made
therefrom.
 
(j)  Officer’s Certificate. The Placement Agent shall have received on the
Closing Date a certificate, addressed to the Placement Agent and dated the
Closing Date, of the principal executive officer and the principal financial
officer of the Company, acting in such capacities, to the effect that:


(i)  each of the representations, warranties and agreements of the Company in
this Agreement were true and correct in all material respects (except for those
representations and warranties which are qualified by materiality, in which case
such representations and warranties shall be true and correct in all respects)
when originally made and are true and correct in all material respects (except
for those representations and warranties which are qualified by materiality, in
which case such representations and warranties shall be true and correct in all
respects) as of the Closing Date; and the Company has complied in all material
respects with all agreements and satisfied all the conditions on its part
required under this Agreement to be performed or satisfied at or prior to the
Closing Date;


(ii)  subsequent to the date of the most recent financial statements included
in, or incorporated by reference in, each of the Registration Statement, the
Disclosure Package and the Prospectus, there has not been a material adverse
change or any development involving a prospective material adverse change in the
business, properties, financial condition, results of operations or prospects of
the Company taken as a whole, and

-14-

--------------------------------------------------------------------------------


 
(iii)  no stop order suspending the effectiveness of the Registration Statement
or any part thereof or any amendment thereof or the qualification of the Shares
for offering or sale, nor suspending or preventing the use of the Prospectus
shall have been issued, and no proceedings for that purpose shall be pending or,
to their knowledge, threatened by the Commission or any state or regulatory
body.


(k)  Secretary’s Certificate. On the Closing Date, the Company shall have
furnished to the Placement Agent a Secretary’s Certificate of the Company.


(l)  The Nasdaq Global Market. The Nasdaq Global Market shall not have raised
any objections to the listing or authorization for trading of the Shares as of
the Closing Date.


(m)  No FINRA Objection. FINRA shall not have raised any unresolved objection
with respect to the fairness and reasonableness of the placement agency terms
and arrangements relating to the issuance and sale of the Shares.


(n)  Lock-Up Agreements. The Placement Agent shall have received copies of the
executed Lock-Up Agreements executed by each person listed on Exhibit C hereto,
and such Lock-Up Agreements shall be in full force and effect on the Closing
Date.

 
(o)  Abbreviated Registration Statements. If the Company has elected to rely
upon Rule 462(b), any registration statement filed under Rule 462(b) shall have
become effective in compliance with Rule 462(b).
 
 
(p)  Subscription Agreements. The Company shall have entered into the
Subscription Agreements with each of the Investors, and such agreements shall be
in full force and effect on the Closing Date.
 
 
(q)  Escrow Agreement. The Company shall have entered into the Escrow Agreement,
and such agreement shall be in full force and effect on the Closing Date.
 
(r)  Additional Documents. Prior to the Closing Date, the Company shall have
furnished or caused to be furnished to the Placement Agent such further
information, certificates or documents as the Placement Agent shall have
reasonably requested.
 
6.  Indemnification and Contribution.


(a)  Indemnification of the Placement Agent. The Company agrees to indemnify,
defend and hold harmless the Placement Agent, its directors and officers, and
each person, if any, who controls the Placement Agent within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, and
the successors and assigns of all of the foregoing persons, from and against any
loss, damage, claim or liability, to which, jointly or severally, the Placement
Agent or any such person may become subject under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, the common
law or otherwise, (including in settlement of any litigation, if such settlement
is effected with the written consent of the Company), insofar as such loss,
damage, claim or liability (or actions in respect thereof as contemplated below)
arises out of or is based upon: (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, or any
amendments thereto or the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (ii) any untrue statement or alleged untrue statement of a
material fact contained in the Base Prospectus, any Preliminary Prospectus or
the Prospectus, or in any materials or information provided to investors by, or
with the approval of, the Company in connection with the marketing of the
offering of the Common Stock (“Marketing Materials”), including any roadshow or
investor presentations made to investors by the Company (whether in person or
electronically) or the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading; and, in the case of (i) and (ii) above, to reimburse the Placement
Agent and each such controlling person for any and all reasonable expenses
(including reasonable fees and disbursements of counsel) as such expenses are
incurred by the Placement Agent or such controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, it arises out of or is based upon (x) any
untrue statement or alleged untrue statement of a material fact contained in or
omitted from the Registration Statement, the Base Prospectus, any Preliminary
Prospectus, the Prospectus, or any such amendment or supplement, or in any
Marketing Materials, in reliance upon and in conformity with information
concerning the Placement Agent furnished in writing by or on behalf of the
Placement Agent to the Company expressly for use therein, which information the
parties hereto agree is limited to the Placement Agent Information (as defined
in Section 7) or (y) the matter described under the caption “Risk Factors—We may
have a contingent liability arising out of a possible violation of Section 5 of
the Securities Act of 1933 in connection with the distribution of a management
presentation to prospective purchasers of our common stock” in the Preliminary
Prospectus and the Prospectus.


-15-

--------------------------------------------------------------------------------






(b)  Indemnification of the Company. The Placement Agent agrees to indemnify,
defend and hold harmless the Company, its directors and officers, and any
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, and the successors and
assigns of all of the foregoing persons, from and against any loss, claim,
damage, liability or expense, as incurred to which, jointly or severally, the
Company or any such person may become subject under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, the common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of the Placement Agent), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendments thereto, or the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (ii) any untrue statement or alleged untrue
statement of a material fact contained in any Preliminary Prospectus, the
Disclosure Package, the Prospectus, or any amendment or supplement thereto, or
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading, in the case of each of
(i) and (ii) above, to the extent but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, any Preliminary Prospectus, the Disclosure
Package, the Prospectus or any amendments or supplements thereto in reliance
upon and in conformity with information concerning the Placement Agent furnished
in writing by or on behalf of the Placement Agent to the Company expressly for
use therein, which information the parties hereto agree is limited to the
Placement Agent Information (as defined in Section 7) and shall reimburse the
Company, or any such director, officer or controlling person for any legal and
other expenses reasonably incurred by the Company, or any such director, officer
or controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. Notwithstanding the provisions of this Section 6(b), in no event shall
any indemnity by the Placement Agent under this Section 6(b) exceed the total
compensation received by such Placement Agent in accordance with Section 1(c).


-16-

--------------------------------------------------------------------------------






(c)  Notice and Procedures. If any action, suit or proceeding (each, a
“Proceeding”) is brought against a person (an “indemnified party”) in respect of
which indemnity may be sought against the Company or the Placement Agent (as
applicable, the “indemnifying party”) pursuant to subsection (a) or (b),
respectively, of this Section 6, such indemnified party shall promptly notify
such indemnifying party in writing of the institution of such Proceeding and
such indemnifying party shall assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to such indemnified party and
payment of all reasonable fees and expenses; provided, however, that the
omission to so notify such indemnifying party shall not relieve such
indemnifying party from any liability which such indemnifying party may have to
any indemnified party or otherwise, except to the extent the indemnifying party
does not otherwise learn of the Proceeding and such failure results in the
forfeiture by the indemnifying party of substantial rights or defenses. The
indemnified party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such indemnified party or parties unless (i) the employment of
such counsel shall have been authorized in writing by the indemnifying party in
connection with the defense of such Proceeding, (ii) the indemnifying party
shall not have, within a reasonable period of time in light of the
circumstances, employed counsel to defend such Proceeding or (iii) such
indemnified party or parties shall have reasonably concluded that there may be
one or more legal defenses available to it or them which are different from,
additional to or in conflict with those available to such indemnifying party (in
which case such indemnifying party shall not have the right to direct the
defense of such Proceeding on behalf of the indemnified party or parties ), in
any of which events such reasonable fees and expenses shall be borne by such
indemnifying party and paid as incurred (it being understood, however, that such
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
indemnified parties who are parties to such Proceeding). An indemnifying party
shall not be liable for any settlement of any Proceeding effected without its
written consent but, if settled with its written consent or if there be a final
judgment for the plaintiff, such indemnifying party agrees to indemnify and hold
harmless the indemnified party or parties from and against any loss or liability
by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second sentence of this Section 6(c), then the
indemnifying party agrees that it shall be liable for any settlement of any
Proceeding effected without its written consent if (i) such settlement is
entered into more than 60 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall not have fully reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement and (iii) such indemnified party shall have given the indemnifying
party at least 30 days’ prior notice of its intention to settle. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened Proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such Proceeding and does not include an admission of fault or culpability or a
failure to act by or on behalf of such indemnified party. Notwithstanding
anything to the contrary contained in this Section 6, any losses, claims,
damages, liabilities or expenses for which an indemnified party is entitled to
indemnification, reimbursement or interim payment or contribution under this
Section 6 shall be subject to the requirements of Release No. 11330 and Section
17(i) of the Investment Company Act and, subject thereto, shall be paid by the
indemnifying party to the indemnified party as such losses, claims, damages,
liabilities or expenses are incurred.


-17-

--------------------------------------------------------------------------------


 
(d)  Contribution. If the indemnification provided for in this Section 6 is
unavailable to an indemnified party under subsections (a) or (b) of this
Section 6 or insufficient to hold an indemnified party harmless in respect of
any losses, claims, damages, liabilities or expenses referred to therein, then
each applicable indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in subsection (a) or (b) above, (i) in such proportion as is
appropriate to reflect the relative benefits received by the indemnifying party
or parties on the one hand and the indemnified party or parties on the other
from the offering of the Shares or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the indemnifying party or parties on the one hand and
the indemnified party or parties on the other hand in connection with the
statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and the Placement
Agent on the other hand shall be deemed to be in the same respective proportions
as the total net proceeds from the offering of the Shares (before deducting
expenses) received by the Company and the total placement agent commissions
received by the Placement Agent, in each case as set forth on the cover of the
Prospectus, bear to the aggregate public offering price of the Shares. The
relative fault of the Company on the one hand and the Placement Agent on the
other hand shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or by the Placement Agent, on the other hand, and the
parties’ relevant intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Placement Agent agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were to be determined by pro rata allocation or
by any other method of allocation which does not take account of the equitable
considerations referred to in the first sentence of this Section 6(d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
Section 6(d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
against any action or claim which is the subject of this Section 6(d).
Notwithstanding the provisions of this Section 6(d), the Placement Agent shall
not be required to contribute any amount in excess of the total commissions
received by such Placement Agent in accordance with Section 1(c). No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.


(e)  Representations and Agreements to Survive Delivery. The obligations of the
Company under this Section 6 shall be in addition to any liability which the
Company may otherwise have. The indemnity and contribution agreements contained
in this Section 6 and the covenants, agreements, warranties and representations
of the Company contained in this Agreement shall remain operative and in full
force and effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of the Placement Agent, any person who
controls the Placement Agent within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act or any affiliate of the
Placement Agent, or by or on behalf of the Company, its directors or officers or
any person who controls the Company within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act, and (iii) the issuance and
delivery of the Shares. The Company and the Placement Agent agree promptly to
notify each other of the commencement of any Proceeding against it and, in the
case of the Company, against any of the Company’s officers or directors in
connection with the issuance and sale of the Shares, or in connection with the
Registration Statement, the Disclosure Package or the Prospectus.


7.  Information Furnished by Placement Agent. The Company acknowledges that the
statements set forth in (i) the first sentence of the first paragraph under the
caption “Risk Factors—We may have a contingent liability arising out of a
possible violation of Section 5 of the Securities Act of 1933 in connection with
the distribution of a management presentation to prospective purchasers of our
common stock,” and (ii) the eleventh and fifteenth paragraphs under the caption
“Plan of Distribution” in the Preliminary Prospectus and the Prospectus (the
“Placement Agent Information”) constitute the Placement Agent Information
referred to in Sections 2 and 6 hereof.




-18-

--------------------------------------------------------------------------------




8.  Termination. The Placement Agent shall have the right to terminate this
Agreement by giving notice as hereinafter specified at any time at or prior to
the Closing Date, without liability on the part of the Placement Agent to the
Company, if (i) prior to delivery and payment for the Shares (A) trading in
securities generally shall have been suspended on or by the New York Stock
Exchange, the American Stock Exchange, the Nasdaq Global Market or in the
over-the-counter market, (each, a “Trading Market”), (B) trading in the Common
Stock of the Company shall have been suspended on any such exchange, in the
over-the-counter market or by the Commission, (C) a general moratorium on
commercial banking activities shall have been declared by federal or New York
state authorities or a material disruption shall have occurred in commercial
banking or securities settlement or clearance services in the United States,
(D) there shall have occurred any outbreak or material escalation of hostilities
or acts of terrorism involving the United States or there shall have been a
declaration by the United States of a national emergency or war, (E) there shall
have occurred any other calamity or crisis or any material change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event specified in clause (D) or (E), in the judgment
of the Placement Agent, is material and adverse and makes it impractical or
inadvisable to proceed with the completion of the sale of and payment for the
Shares on the Closing Date on the terms and in the manner contemplated by this
Agreement, the Disclosure Package and the Prospectus, (ii) since the time of
execution of this Agreement or the earlier respective dates as of which
information is given in the Disclosure Package, there has been any Material
Adverse Effect or the Company shall have sustained a loss or interference with
its business by strike, fire, flood, earthquake, accident or other calamity,
whether or not covered by insurance, of such character that in the judgment of
the Placement Agent would, individually or in the aggregate, result in a
Material Adverse Effect and which would, in the judgment of the Placement Agent,
make it impracticable or inadvisable to proceed with the offering or the
delivery of the Shares on the terms and in the manner contemplated in the
Disclosure Package, (iii) the Company shall have failed, refused or been unable
to comply with the terms or perform any agreement or obligation of this
Agreement or any Subscription Agreement, other than by reason of a default by
the Placement Agent, or (iv) any condition of the Placement Agent’s obligations
hereunder is not fulfilled or waived. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 4, Section 6, and Section 11 hereof shall at all times be effective
notwithstanding such termination.  


9.  Notices. All statements, requests, notices and agreements hereunder shall be
in writing or by facsimile, and:


(a)    if to the Placement Agent, shall be delivered or sent by mail or
facsimile transmission to :
 
ThinkPanmure, LLC
600 Montgomery Street, 8th Floor
San Francisco, California 94111
Attention: Ted Mitchell
Facsimile No.: 415-249-0975
 


-19-

--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:
 
Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, New York 10018
Attention: Michael D. Maline, Esq.
Facsimile No.: 212-355-3333
 

 
(b)
if to the Company shall be delivered or sent by mail or facsimile transmission
to:



Harris & Harris Group, Inc.
111 West 57th Street
New York, New York 10019
Attention: General Counsel
Facsimile No.: 212-582-9563


with a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attention: Richard T. Prins, Esq.
Facsimile No.: 212-735-2000


Any such statements, requests, notices or agreements shall be effective only
upon receipt. Any party to this Agreement may change such address for such
statements, requests, notices or agreements by sending to the parties to this
Agreement written notice of a new address for such purpose.


10.  Persons Entitled to Benefit of Agreement. This Agreement has been and is
made for the benefit of the Placement Agent, the Company and their respective
successors and assigns and, to the extent expressed herein, for the benefit of
persons controlling the Placement Agent or the Company, and the directors and
officers of the Company and the Placement Agent, and their respective successors
and assigns, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term “successors and assigns” shall not include
any Investor merely because of such purchase.


11.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws provisions thereof.


12.  No Fiduciary Relationship. The Company hereby acknowledges and agrees that
the Placement Agent is acting solely as a placement agent in connection with the
offering of the Shares. The Company further acknowledges that the Placement
Agent is acting pursuant to a contractual relationship created solely by this
Agreement entered into on an arm’s-length basis and in no event do the parties
intend that the Placement Agent act or be responsible as a fiduciary to the
Company, its management, stockholders, creditors or any other person in
connection with any activity that the Placement Agent may undertake or has
undertaken in furtherance of the offering of the Shares, either before or after
the date hereof. The Placement Agent hereby expressly disclaims any fiduciary or
similar obligations to the Company, either in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions,
and the Company hereby confirms its understanding and agreement to that effect.
The price of the Shares set forth in this Agreement was established by the
Company following discussions and arm’s-length negotiations with the Investors
and the Placement Agent, and the Company is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement. The Company has been advised
that the Placement Agent and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Placement Agent has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship. The Company and the Placement Agent agree that they are each
responsible for making their own independent judgments with respect to any such
transactions. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Placement
Agent with respect to any breach or alleged breach of any fiduciary or similar
duty to the Company in connection with the transactions contemplated by this
Agreement or any matters leading up to such transactions and agrees that the
Placement Agent shall have no liability (whether direct or indirect) to the
Company in respect of such a fiduciary duty claim to any person asserting a
fiduciary duty claim on behalf of the Company.


-20-

--------------------------------------------------------------------------------






13.  Headings. The Section headings in this Agreement have been inserted as a
matter of convenience of reference and are not a part of this Agreement.


14.  Amendments and Waivers. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver constitute a continuing waiver unless otherwise expressly
provided.


15.  Submission to Jurisdiction. Except as set forth below, no Proceeding may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Company and the
Placement Agent each hereby consents to the jurisdiction of such courts and
personal service with respect thereto.


16.  Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original and all such counterparts shall together
constitute one and the same instrument. Delivery of an executed counterpart by
facsimile shall be effective as delivery of a manually executed counterpart
thereof.


17.  Research Analyst Independence. The Company acknowledges that the Placement
Agent’s research analysts and research department are required to be independent
from its investment banking division and are subject to certain regulations and
internal policies, and that such Placement Agent’s research analysts may hold
views and make statements or investment recommendations and/or publish research
reports with respect to the Company and/or the offering that differ from the
views of the Placement Agent’s investment banking division. The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agent with respect to any conflict of
interest that may arise from the fact that the views expressed by its
independent research analysts and research department may be different from or
inconsistent with the views or advice communicated to the Company by such
Placement Agent’s investment banking division. The Company acknowledges that the
Placement Agent is a full service securities firm and as such from time to time,
subject to applicable securities laws, rules and regulations, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company; provided,
however, that nothing in this Section 17 shall relieve the Placement Agent of
any responsibility or liability that it may otherwise bear in connection with
activities in violation of applicable securities laws, rules and regulations.


-21-

--------------------------------------------------------------------------------






18.  Entire Agreement. This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.


19.  Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof.


-22-

--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 
Very truly yours,


HARRIS & HARRIS GROUP, INC.



By:_/s/Douglas W. Jamison________
Name: Douglas W. Jamison
Title: President






Accepted as of
the date first above written:
 
THINKPANMURE, LLC



By: _/s/Ted Mitchell______
Name: Ted Mitchell
Title: Partner







--------------------------------------------------------------------------------




Schedules and Exhibits


Schedule 2(p):
Intellectual Property



Schedule I:
Information to be Conveyed Orally



Schedule II:
Subsidiaries



Exhibit A:
Form of Subscription Agreement



Exhibit B:
Form of Lock-Up Agreement



Exhibit C:
List of Directors and Executive Officers Executing Lock-Up Agreements



Exhibit D:
Form of Opinion of Counsel to the Company



Exhibit E:
Form of Letter of Counsel to the Company

 



--------------------------------------------------------------------------------






Schedule 2(p)


Intellectual Property




"Harris & Harris Group, Inc." is a registered service mark owned by the Company.



--------------------------------------------------------------------------------








Schedule I


Information to be Conveyed Orally


Number of Shares to be Issued: 2,545,000


Offering Price Per Share: $6.15


Gross Proceeds: $15,651,750


Aggregate Placement Agency Fees: $939,105

 

--------------------------------------------------------------------------------




Schedule II


Subsidiaries




Name
Jurisdiction
Percentage Ownership
     
Harris & Harris Enterprises, Inc.*
Delaware
100%*


*
Harris & Harris Enterprises, Inc. is the sole general partner of Harris Partners
I, L.P., the sole limited partner of which is Harris & Harris Group, Inc.




--------------------------------------------------------------------------------




Exhibit A
 
Form of Subscription Agreement
 



--------------------------------------------------------------------------------



 
Exhibit B



Form of Lock-Up Agreement

 
___________, 2008
 
ThinkPanmure, LLC
600 Montgomery Street, 8th Floor
San Francisco, California 94111


Ladies and Gentlemen:
 
The undersigned understands that you, as Placement Agent, propose to enter into
the Placement Agency Agreement (the “Placement Agreement”) with Harris & Harris
Group, Inc., a New York corporation (the “Company”), providing for the offering
(the “Offering”) of shares (the “Shares”) of common stock, $0.01 par value per
share (the “Common Stock”), of the Company. Capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Placement
Agreement.
 
In consideration of the foregoing, and in order to induce you to participate in
the Offering, and for other good and valuable consideration receipt of which is
hereby acknowledged, the undersigned hereby agrees that, without your prior
written consent (which consent may be withheld in your sole discretion), the
undersigned will not, during the period (the “Lock-Up Period”) beginning on the
date hereof and ending on the date 90 days after the date of the final
prospectus (including the final prospectus supplement) to be used in confirming
the sale of the Shares, (1) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, or file (or
participate in the filing of) a registration statement with the Securities and
Exchange Commission in respect of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock (including
without limitation, Common Stock which may be deemed to be beneficially owned by
the undersigned in accordance with the rules and regulations of the Securities
and Exchange Commission and securities which may be issued upon exercise of a
stock option or warrant) except for a registration statement on Form S-8
relating to employee benefit plans, (2) enter into any swap or other agreement
that transfers, in whole or in part, any of the economic consequences of
ownership of the Common Stock, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, (3) make any demand for or exercise any right
with respect to, the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock, or (4)
publicly announce an intention to effect any transaction specific in clause (1),
(2) or (3) above.


Notwithstanding the foregoing, the restrictions set forth in clause (1) and (2)
above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with your prior written consent or (iv) effected
pursuant to any exchange of “underwater” options with the Company, (b) the
acquisition or exercise of any stock option issued pursuant to the Company’s
existing equity incentive plans, including any exercise effected by the delivery
of shares of Common Stock of the Company held by the undersigned, (c) the
surrender of shares of Common Stock to the Company to pay required tax
withholdings due upon the vesting of any restricted stock awards, or (d) the
purchase or sale of the Company’s securities pursuant to a plan, contract or
instruction that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B)
that was in effect prior to the date hereof. For purposes of this Lock-Up
Agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin. None of the restrictions set forth
in this Lock-Up Agreement shall apply to Common Stock acquired in open market
transactions.



--------------------------------------------------------------------------------




 
Notwithstanding anything herein to the contrary, nothing herein shall prevent
the undersigned from establishing a 10b5-1 trading plan that complies with Rule
10b5-1 under the Exchange Act, or from amending an existing 10b5-1 trading plan
in accordance with Rule 10b5-1 under the Exchange Act, provided, in each case,
that no sales or other dispositions of shares of the Common Stock under such
10b5-1 trading plans that were not in effect prior to the date hereof by any
person that has signed or is otherwise bound by a lock-up agreement (including
the undersigned) will be permitted during the Lock-Up Period, as the same may be
extended hereby.


For the purpose of allowing you to comply with FINRA Rule 2711(f)(4), if (1)
during the last 17 days of the Lock-Up Period, the Company releases earnings
results or publicly announces other material news or a material event relating
to the Company occurs or (2) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, then in each case the Lock-Up
Period will be extended until the expiration of the 18-day period beginning on
the date of release of the earnings results or the public announcement regarding
the material news or the occurrence of the material event, as applicable, unless
you waive, in writing, such extension. The undersigned hereby acknowledges that
the Company has agreed not to accelerate the vesting of any option or warrant or
the lapse of any repurchase right prior to the expiration of the Lock-Up Period.
In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Lock-Up Agreement.


The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a sale or disposition of the Common Stock even
if such Common Stock would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include without limitation
any short sale or any purchase, sale or grant of any right (including without
limitation any put option or put equivalent position or call option or call
equivalent position) with respect to any of the Common Stock or with respect to
any security that includes, relates to, or derives any significant part of its
value from such Common Stock.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.


The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s shares of Common Stock except in compliance with
the foregoing restrictions.
 
The undersigned understands that, if the Placement Agreement does not become
effective by June 30, 2008, or if the Placement Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Shares to be sold thereunder, the
undersigned shall be released from all obligations under this Lock-Up Agreement.



--------------------------------------------------------------------------------




 
This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

   
 
Very truly yours,
 
Print Name: __________________________
 
Print Title: ___________________________
 
 
Signature: ____________________________






--------------------------------------------------------------------------------








Exhibit C


List of Directors and Executive Officers
Executing Lock-Up Agreements




Charles E. Harris
Douglas W. Jamison
Daniel B. Wolfe
Alexei A. Andreev
Michael A. Janse
Sandra Matrick Forman
Misti Ushio
Patricia N. Egan
Mary P. Brady
Jennifer M. McGovern
Susan T. Harris
Lori D. Pressman
W. Dillaway Ayres, Jr.
C. Wayne Bardin
Dr. Phillip A. Bauman
G. Morgan Browne
Dugald A. Fletcher 
Charles E. Ramsey
James E. Roberts
Richard P. Shanley





--------------------------------------------------------------------------------




Exhibit D


Form of Opinion of Counsel to the Company






--------------------------------------------------------------------------------




Exhibit E


Form of Letter of Counsel to the Company




--------------------------------------------------------------------------------





